Exhibit 10.3




 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of May 31, 2012, is by
and among APOLLO DIAMOND GEMSTONE CORPORATION, a Delaware corporation (“ADGC”),
and SCIO DIAMOND TECHNOLOGY CORPORATION, a Nevada corporation (“SCIO”).   ADGC
may be referred to in this Agreement as the “Seller” and SCIO may be referred to
in this Agreement the “Purchaser.” Seller and Purchaser may be referred to in
this Agreement collectively as the “Parties” and individually as a “Party.”
 
RECITALS
 
     WHEREAS, Seller has previously been engaged in the business of
manufacturing and marketing laboratory-created gemstone diamonds (the
“Business”) using the proprietary technology of its parent company, Apollo
Diamond, Inc. (“ADI”) and technology, trade secrets, patents  and inventory
developed by the Seller;
 
     WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to
acquire from Seller, certain of the property, inventory,  and assets, rights,
and privileges of Seller related to, used in, or otherwise associated with the
previous operation of the Business on the terms and subject to the conditions
set forth in this Agreement;
 
     NOW THEREFORE, in consideration of the promises and mutual agreements,
benefits, representations, warranties, and covenants of the Parties contained
herein, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound subject to the
terms and conditions hereof, the Parties each agree as follows:
 
ARTICLE I
 
DEFINITIONS AND INTERPRETATION
 
     1.1 Definitions and Interpretation. Unless otherwise expressly provided to
the contrary in this Agreement (a) capitalized terms used herein shall have the
meanings set forth in Section 1.2, unless the context otherwise requires and
(b) this Agreement shall be interpreted in accordance with the provisions set
forth in Section 1.3.
 
     1.2  Definitions.  Subject to Section 1.3 below, the following terms shall
have the following definitions when used in the Agreement:
 
“Accredited Investor” has the meaning set forth in Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended.
 
“ADGC” has the meaning set forth in the Preamble.
 
 “ADI” has the meaning set forth in the Preamble.
 
 “Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with
another Person.  As used in this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Purchaser, on the one hand, and Seller, on
the other hand, will not be deemed to be Affiliates of each other.
 
 
 
Page - 1

--------------------------------------------------------------------------------

 
 
“Agreement” has the meaning set forth in the Preamble.
 
“Business” has the meaning set forth in the Recitals above.
 
“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks in Greenville, South Carolina are authorized or required
by Law to close.
 
“Cash Payment” has the meaning set forth in Section 2.3.  
 
“Claim” means any demand, claim, cause of action, suit, demand, judgment,
complaint, notice of noncompliance or violation, or other assertion of
Liability.
 
“Closing” has the meaning set forth in Section 3.1.
 
“Closing Date” has the meaning set forth in Section 3.1.
 
 “Consent” means any necessary ratification by, notification requirement to,
filing or registration with, or consent, waiver, approval, permit, or other
authorization from, a Governmental Authority or other third party.
 
“Contemplated Transactions” means all of the transactions contemplated by this
Agreement, including: (a) the sale of the Purchased Assets to Purchaser; (b) the
execution and delivery of the Transaction Documents; and (c) the performance by
the Parties of their respective covenants and obligations under this Agreement.
 
“Contract” means any contract, agreement, lease, license, instrument,
commitment, or other obligation or arrangement (whether written or oral), and
any liability, cost, or expense of whatever kind or nature relating to the
foregoing, that is binding on a Person or any part of its property under
applicable Law.
 
 “Damages” means any and all damages, losses, liabilities, payments,
obligations, penalties, fines, assessments, charges, costs, Taxes, disbursements
or expenses (including interest, awards, judgments, settlements, costs of
redemption, fees, reasonable disbursements and expenses of attorneys,
accountants and other professional advisors and of expert witnesses and costs of
investigation and preparation of any kind or nature whatsoever) and court costs.
 
 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Assets” has the meaning set forth in Section 2.2.
 
 “Governmental Authority” means the United States and any foreign, state,
county, city, or other political subdivision and any department, commission,
ministry, board, bureau, agency, commission, officer, official, court, tribunal,
arbitrator, board or bureau or other instrumentality thereof or any
quasi-governmental or private body exercising any regulatory, administrative,
taxing, importing, exporting, or other governmental or quasi-governmental
function and any self-regulatory organization, such as a securities exchange.
 
“Governmental Order” means any Order, directive, writ, judgment, injunction,
decree, stipulation, determination, or award by or with any Governmental
Authority.
 
 “Interim Period” means the period of time from the date of this Agreement until
the earlier of the Closing or the Termination Date.
 
“Knowledge” “Know” “Knowing” means in the case of Seller, the actual knowledge
of the Seller directors, officers, employees, representatives or agents after
reasonable inquiry, but without independent investigation and, in the case of
Purchaser, the actual knowledge of the Purchaser’s directors or officers after
reasonable inquiry, but without independent investigation.
 
 
 
Page - 2

--------------------------------------------------------------------------------

 
 
 
“Law” means all applicable local, state, federal, tribal, and foreign laws
(whether statutory or common) and rules, regulations, rules, tariffs and
regulatory authorizations, codes (including the Code), and ordinances
promulgated thereunder, as well as case law, judgments, orders, consent orders,
or decrees.
 
“Lease” means any lease or sublease, including any amendments thereto, of any
Purchased Asset.
 
 “Liabilities” means any and all expenses, debts, liabilities and obligations,
whether accrued or fixed, absolute or contingent, matured or unmatured, or
determined or determinable, including those arising under any Law or
Governmental Order and those arising under any contract, agreement, arrangement,
commitment or undertaking.
 
“Lien” means any charge against or interest in property to secure payment of a
debt or performance of an obligation such as a Claim, debt, mortgage, indenture,
hypothecation, encumbrance, Liability, lien, right of redemption, security
interest, mechanic’s or materialman’s lien, judgment lien, assessment, special
assessment, title defect, restriction, reservation, reversion, Contract, or
right or interest of any third party, whether absolute or contingent, and the
filing of or agreement to give any financing statement under the Uniform
Commercial Code of any jurisdiction.
 
“Material Adverse Effect” with respect to any Person means any change, event,
development, circumstance or effect (each, an “Effect”) that, individually or
taken together with all other related Effects, is, or would be reasonably
expected to be, materially adverse (i) to the condition (financial or
otherwise), assets, liabilities (taken together), business or results of
operations of such Person and its subsidiaries, taken as a whole, but excluding
the Effect (A) resulting from general economic conditions that does not
disproportionately affect such Person in any material respect, (B) affecting
companies in the industry in which it conducts its business generally, provided
that such Effect does not disproportionately affect such Person in any material
respect, or (C) resulting from the announcement or performance of this Agreement
or the transactions contemplated hereby or (ii) on the ability of such Person to
perform its obligations under this Agreement and the Transaction Documents or to
consummate the Contemplated Transactions.
 
 “Order” means any order, ruling, decision, verdict, decree, charge, award
(including arbitration awards), judgment, injunction, directive or other similar
determination or finding by, before, or under the supervision of any
Governmental Authority, or any arbitrator, board of arbitration, or similar
entity including any regulatory or administrative Proceeding.
 
“Ordinary Course of Business” means, with respect to any Person, the ordinary
course of business of such Person consistent with past custom and practice
(including with respect to quantity and frequency).
 
“Party” or “Parties” has the meaning as set forth in the Preamble.
 
“Person” means any individual, firm, association, incorporated or unincorporated
organization, partnership, business, trust, estate, joint stock company, joint
venture, club, syndicate, company, corporation, Governmental Authority, or other
legal entity.
 
“Purchase Consideration Allocation” has the meaning set forth in Section 7.1.
 
“Purchased Assets” has the meaning set forth in Section 2.1.
 
 
 
Page - 3

--------------------------------------------------------------------------------

 
 
 
“Purchaser” has the meaning set forth in the Preamble.
 
 “Purchaser’s Reimbursable Expenses” means, with respect to Purchaser, the
reasonable and documented out-of-pocket fees and expenses incurred by Purchaser,
prior to the termination of this Agreement, in connection with the Contemplated
Transactions and the preparation, negotiation, prosecution, and performance of
this Agreement, including all reasonable fees and expenses of counsel,
investment banking firms, financial advisors, accountants, and consultants to
Purchaser in connection therewith.
 
“SCIO” has the meaning set forth in the Preamble.
 
 “Seller” has the meanings set forth in the Preamble.
 
 “Straddle Period” has the meaning set forth in Section 7.2.
 
 “Tangible Personal Property” means hardware, tools, machinery, instruments,
supplies, materials, spare parts, and any other items of tangible personal
property.
 
“Tax” means any federal, state, local or foreign income tax, ad valorem tax,
excise tax, sales tax, use tax, value added tax, alternative or add-on minimum
tax, franchise tax, real or personal property tax, transfer tax, gross receipts
tax, escheat or unclaimed property tax, or other tax, assessment, duty, fee,
levy or other governmental charge of any kind whatsoever, together with and
including any and all interest, fines, penalties, assessments and additions to
tax resulting from, relating to, or incurred in connection with any such tax or
any contest or dispute thereof.
 
“Termination Date” has the meaning set forth in Section 9.1(b).
 
 “Transaction Documents” means the agreements listed in Sections 3.3 and 3.4 and
any other agreements or documents executed in connection with or as required
under this Agreement.
 
 “Underlying Technology” means any and all technical information, software,
specifications, drawings, records, shared drive and other computer files, work
product, works of authorship, or other creative works or ideas knowledge,
know-how, trade-secrets, invention disclosures, or other data including works
subject to copyright protection and mask works associated with Seller’ website
or operation thereof, including related e-mail.
 
     1.3                      Interpretations. Unless expressly provided for
elsewhere in this Agreement, this Agreement shall be interpreted in accordance
with the following provisions:
 
All references herein to Articles, Sections, Exhibits and Schedules are to
Articles and Sections of and Exhibits and Schedules attached to and forming part
of this Agreement, unless the contrary is specifically stated;
 
(a)                 The headings of the Articles, Sections and subsections of
this Agreement and the headings contained in the Exhibits and Schedules hereto
are inserted for convenience of reference only and shall not in any way define
or affect the meaning, construction, or scope of any of the provisions hereof or
thereof;
 
(b)                 A defined term has its defined meaning throughout this
Agreement and each Exhibit and Schedule to this Agreement, regardless of whether
it appears before or after the place where it is defined;
 
(c)                 In the event of any conflict between the main body of this
Agreement and the Exhibits and Schedules hereto, the provisions of the main body
of this Agreement shall prevail;
 
 
 
Page - 4

--------------------------------------------------------------------------------

 
 
 
(d)                  Except where specifically stated otherwise, any reference
to any statute, regulation, rule, or agreement shall be a reference to the same
as amended, supplemented or re-enacted from time to time;
 
(e)                 Whenever the words “include,” “including,” or “includes”
appear in this Agreement, they shall be read as if followed by the words
“without limitation” or words having similar import;
 
(f)                 Whenever the context may require, any pronoun used in this
Agreement shall include the corresponding masculine, feminine, or neuter forms,
and the singular form of nouns, pronouns and verbs shall include the plural and
vice versa;
 
(g)                 A reference to any agreement or document (including a
reference to this Agreement) is to the agreement or document as amended, varied,
supplemented, novated or replaced, from time to time, except to the extent
prohibited by this Agreement or that other agreement or document;
 
(h)                 A reference to any party to this Agreement or another
agreement or document includes the party’s permitted successors and assigns;
 
(i)                 A reference to a writing includes a facsimile or other
electronic transmission of it and any means of reproducing of its words in a
tangible and permanently visible form;
 
(j)                 A reference to a statute, regulation or law shall include
any amendment thereof or any successor thereto and any rules and regulations
promulgated there under;
 
(k)                The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement;
 
(l)                 Unless otherwise specified, all references to a specific
time of day in this Agreement shall be based upon Central Standard Time or
Central Daylight Savings Time, as applicable on the date in question;
 
(m)               References to “$” or to “dollars” shall mean the lawful
currency of the United States of America;
 
(n)                No action shall be required of the Parties except on a
Business Day and in the event an action is required on a day which is not a
Business Day, such action shall be required to be performed on the next
succeeding day which is a Business Day;
 
(o)                All references to “day” or “days” shall mean calendar days
unless specified as a “Business Day;”
 
(p)                Time periods within or following which any payment is to be
made or act is to be done shall be calculated by excluding the day on which the
time period commences and including the day on which the time period ends and by
extending the period to the next Business Day following if the last day of the
time period is not a Business Day.
 
ARTICLE II
 
PURCHASE AND SALE
 
     2.1 Purchase and Sale of Purchased Assets. Upon the terms and subject to
the conditions set forth in this Agreement, at the Closing, Seller shall sell,
convey, assign, transfer, and deliver to Purchaser, and Purchaser shall
purchase, acquire, and accept from Seller, free and clear of any interest in
such property as provided by 11 U.S.C. §363(f), all of Seller’s right, title,
and interest in and to all of the property, inventory, assets, rights,
privileges and other assets, other than the Excluded Assets, of Seller related
to, used in, held for use in, or otherwise associated with the operation of the
Business (collectively, the “Purchased Assets”), including the following:
 
 
 
Page - 5

--------------------------------------------------------------------------------

 
 
 
(a) Intellectual Property. Any and all patents and trade secrets and other
Underlying Technology owned and/or developed by ADGC which were used or held for
use in the Business (including assignment to Purchaser of any rights of Seller
with respect to patents and trade secrets and other Underlying Technology under
any license or other contract (the "Licensed IP Rights");
 
(b) Equipment. All furniture, equipment, computers, computer equipment,
machinery, tools, hand tools, spare parts, test equipment, supplies, inventory,
office supplies, telephones, and all other tangible personal property of every
kind and description insofar as any of the foregoing relates to the operation of
the Business; and
 
(c)  Inventory.  All goods, items, parts, pieces or materials of every kind
necessary in the operation of the Business or produced by or in coordination
with the Business, whether diamond, metal or any other substance, wherever
located and whether currently in the possession of the Seller or any third
party.
 
     2.2 Excluded Assets. Notwithstanding anything to the contrary in
Section 2.1 or elsewhere in this Agreement or other Transaction Documents, the
Purchased Assets shall not include, and Purchaser will not acquire any interest
in or purchase the following assets which shall remain the property of the
applicable Seller (collectively, the “Excluded Assets”):  
 
(a) Transaction Rights. All rights of Seller under this Agreement and the other
Transaction Documents, and all cash and non-cash consideration payable or
deliverable to, or on behalf of, Seller by Purchaser pursuant hereto and
thereto;
 
(b) Contracts. Any and all of the interests, rights, Claims, and benefits
arising or accruing to or against Seller under any Contract (other than
interests, rights, Claims, and benefits arising or accruing to Seller with
respect to the Licensed IP Rights);
 
(c) Books and Records. The original copies of all of the Books and Records,
other than the original copies of the Assigned Intangible Assets (which shall be
provided to Purchaser pursuant to Section 2.1(l) and of which Seller may retain
photocopies), and any Books and Records of Seller (i) that are not permitted to
be transferred to Purchaser under applicable Law, (ii) that constitute charters,
bylaws, limited liability company agreements, minute books, stock transfer
records, and other records related to the corporate governance of Seller, and
(iii) all other books and records of Seller that do not relate primarily to the
Purchased Assets or Business (collectively, the “Retained Books and Records”);
 
(d) Third Party Property. Any improvements, equipment, inventory and any other
tangible personal property that are not owned by or leased to Seller; and
 
(e) Claims and Warranties. Any and all Claims, warranties, reimbursements, and
indemnities of Seller, whether choate or inchoate, known or unknown, contingent
or non-contingent; and
 
     2.3 Consideration. Subject to the other terms of this Agreement, the
consideration for the Purchased Assets shall consist of cash in an amount of
$100,000 as stipulated between the Parties (the “Cash Payment”).  In addition,
Purchaser shall permit each current and former ADGC shareholder set forth on
Schedule 2.3 who is an Accredited Investor to purchase the number of shares of
Purchaser common stock indicated on Schedule 2.3 with respect to such current or
former ADGC shareholder (which number shall not exceed number of shares of
common stock that such Person owned of ADGC prior to the repurchase of shares by
ADGC that began in 2011), subject to such terms and conditions, including
representations, warranties, releases, and time limitations, as Purchaser shall
determine.
 
 
 
Page - 6

--------------------------------------------------------------------------------

 
 
 
    Purchaser and Seller understand that substantially concurrently with the
offer to certain current and former ADGC shareholders as set forth above,
Purchaser intends to also permit each current and former ADI shareholder set
forth on Schedule 2.3 who is an Accredited Investor to purchase the number of
shares of Purchaser common stock indicated on Schedule 2.3 with respect to such
current or former ADI shareholder (which number shall not exceed number of
shares of common stock that such Person owned of ADI prior to the repurchase of
shares by ADI that began in 2011), subject to such terms and conditions,
including representations, warranties, releases, and time limitations, as
Purchaser shall determine.
 
     2.4 Retained Liabilities.
 
(a)  Purchaser shall not assume any Liabilities whatsoever of Seller.  Seller
shall retain and be solely liable for and hereby expressly agrees to retain any
and all of its Liabilities (collectively, the “Retained Liabilities”),
regardless of whether any such Retained Liability is disclosed herein or in any
Schedule hereto, whether known or unknown, absolute or contingent, liquidated or
unliquidated, whether due or to become due, and whether Claims with respect
thereto are asserted before or after the Closing Date. Without limiting the
generality of the preceding sentence, Retained Liabilities shall include the
following:
 
               (i)                                Transaction Liabilities. Any
and all Liabilities of Seller under the Transaction Documents;
 
               (ii)                               Excluded Assets. Any and all
Liabilities of Seller with respect to the Excluded Assets;
 
               (iii)                              Purchased Assets and
Pre-Closing Business.  All Taxes, Claims and Liabilities arising out of Seller’
ownership, operation, use, or maintenance of the Purchased Assets or conduct of
the Business, as well as any other matters arising from events occurring,
conditions existing, or costs accruing prior to the Closing;
 
               (iv)                               Taxes. Any and all Liabilities
of Seller for Taxes, including Taxes that relate to (A) the ownership,
operation, use, or maintenance of the Purchased Assets or Business prior to the
Closing Date, or (B) any sales, use, transfer, or other similar Taxes imposed as
a result of the consummation of the Contemplated Transactions or performance of
the Transaction Documents;
 
       (v)                              Legal Proceedings. Any and all
Liabilities of Seller that relate to any Proceeding involving the Purchased
Assets or Business, including warranty, personal injury, breach of contract,
failure to perform, infringement, noncompliance with Law, and tort Claims, that
is (a) pending or threatened as of the Closing, or (b) commenced after the
Closing but that arises out of or relate to any event, omission, or occurrence
happening as of or prior to the Closing;
 
               (vi)                                Environmental
Liabilities.  Any and all Liabilities of Seller with respect to any violation of
Law including those arising from (a) the release, threatened release, presence,
treatment, storage, disposal (including disposal at off site locations),
handling, transportation or arrangement for transportation of hazardous
substances prior to the Closing, (b) any failure of Seller to comply in any
respect with Environmental, Health, and Safety Laws prior to the Closing, and
(c) any facts, events, or circumstances in existence prior to the Closing that
give rise to Liabilities pursuant to Environmental, Health, and Safety Laws;
 
 
 
Page - 7

--------------------------------------------------------------------------------

 
 
 
               (vii)                                Employees.  Any and all
Liabilities of any nature of Seller to Seller Employees, including Liabilities
with respect to (a) any Contract, plan or policy, (b) wages, withholdings,
overtime pay, minimum wage, employment Tax, vacation, sick pay, bonuses,
severance pay, retirement, or other compensation, (c) benefits under Employee
Benefit Plans, (d) the Worker Adjustment and Retraining Notification Act
(WARN) of August 4, 1988 or equivalent state or local statutory or regulatory
requirements, (e) any collective bargaining agreement or obligation or
requirement under the National Labor Relations Act, (f) reporting, filing,
hiring or other employment obligations with the Office of Federal Contract
Compliance Programs, (g) all immigration related obligations, including all
requirements of the Immigration Reform and Control Act of 1986, (h) any
governmental or administrative proceeding for the enforcement of labor and
employment laws and regulations, and (i) all other employment and employment
related federal, state and local statutes, regulations, administrative
requirements, common laws, and public policies;
 
               (viii)                               Intercompany Liabilities.
Any and all Liabilities of Seller for intercompany advances, charges, or
accounts payable of any kind or nature; and
 
               (ix)                                Broker Fees.  Any and all
fees, commissions, and other compensation due and owing to any broker, finder,
or agent retained by Seller.           
 
     2.5 Casualty Losses.
 
(a)  Purchaser shall accept the Purchased Assets “as is” without warranty as to
their condition and operation as of the date of this Agreement.  However, if
between the date of this Agreement and the Closing, there is an actual casualty
loss to any Purchased Assets in which the cost to recover, salvage, and repair
such Purchased Asset(s) to the state of condition and repair existing for such
Purchased Asset(s) as of the date of this Agreement (collectively, the
“Purchased Assets Repair Costs”) exceeds the casualty loss value ascribed to
such Purchased Asset(s) (the “Casualty Loss Amount”), or any loss to any
Purchased Assets by seizure, forced sale or other involuntary transfer then, if
so directed by Purchaser in its sole discretion, the subject Purchased Asset(s)
shall be deemed an Excluded Asset and shall not be sold to Purchaser hereunder,
and the Cash Payment shall be reduced by an amount equal to the loss value
ascribed to such Purchased Asset(s) as mutually determined by Seller and
Purchaser; provided, however, that such determination shall be made by the
Parties prior to Closing.
 
(b) The provisions of this Section 2.5 shall be applied with respect to all
casualty losses or damage suffered by any Purchased Assets and, notwithstanding
any other provision of this Agreement, the Parties shall be required to proceed
with the Closing, subject to the other terms and conditions for the Closing,
provided, further that in no event shall any casualty loss or damage to which
this Section 2.5 applies constitute a breach of any other provision of this
Agreement by Seller or be aggregated with any other actions, omissions, or
failures of Seller in the determination of any breach of this Agreement by
Seller, and for the avoidance of doubt no such casualty loss or damage shall in
any way be considered in the determination of a termination of this Agreement
under Section 9.1.      
 
 
 
Page - 8

--------------------------------------------------------------------------------

 
 
 
ARTICLE III
 
CLOSING
 
     3.1 Closing. Provided that this Agreement shall not have been earlier
terminated pursuant to Section 9.1, and further provided that all of the
conditions set forth in Sections 8.1 and 8.2 to the obligations of the Parties
to consummate the Contemplated Transactions (other than conditions with respect
to actions each Party will take at the Closing itself) shall have been satisfied
or waived, the closing of the Contemplated Transactions (the “Closing”) shall
take place at such place and time as the Parties shall mutually agree, but shall
occur on May 31, 2012 or any extension thereof as mutually agreed by the
Parties, but in no case later than June 6, 2012 (the “Closing Date”).
 
     3.2 Risk of Loss. The risk of damage, destruction, or other casualty loss
to or of the Purchased Assets shall remain with Seller from and after the
execution of this Agreement until 11:59 p.m. on Closing Date, at which time
Seller shall place Purchaser in possession of the Purchased Assets.  From and
after the Closing, all risk of damage, destruction, or other casualty loss to or
of the Purchased Assets shall be borne solely by Purchaser and to the fullest
extent permitted by Law, Purchaser agrees to indemnify, defend and hold Seller
and their respective officers, directors, equity owners, and agents harmless
from against any and all Claims and pay any and all Damages (including for
personal injury, property damage or loss, and third party suits) to the extent
attributable to the Purchased Assets and arising from events first occurring or
conditions first existing from and after the Closing.
 
     3.3 Deliveries of Seller. At the Closing, Seller will deliver (or cause to
be delivered) to Purchaser each of the following items:
 
(a)  
Master Bills of Sale. One or more Master Bills of Sale, each substantially in
the form of Exhibit 3.3(a), duly executed by the Seller and dated as of the
Closing Date;

 
(b)  
Assignments and Assumptions of Intangible Assets. One or more Assignments and
Assumptions of Intangible Assets, each substantially in the form of
Exhibit 3.3(b), duly executed by the Seller and dated as of the Closing Date;

 
(c)  
Officer’s Certificates. A certificate from Seller duly executed by an authorized
officer thereof certifying as to the fulfillment of each condition specified in
Sections 8.1(a) and 10.1(b) and dated as of the Closing Date;

 
(d)  
Corporate Authorizations. Copies of the resolutions of Seller, certified by the
Secretary or Assistant Secretary thereof as being correct and complete and then
in full force and effect, authorizing the execution, delivery and performance of
this Agreement and the Transaction Documents and the consummation of the
Contemplated Transactions;

 
(e)  
Mutual Release.  In consideration for payment of the Cash Payment, Seller shall
deliver a mutual release by Seller in favor of Purchaser and by Purchaser in
favor of Seller on terms mutually acceptable to the Parties; and

 
(f)  
Miscellaneous. Any and all other documents, instruments, or agreements
contemplated by this Agreement or as are necessary or appropriate or reasonably
requested by Purchaser to fully consummate the Contemplated Transactions, in
each case in form and substance reasonably satisfactory to Purchaser, duly
executed, and dated as of the Closing Date.

 
 
 
Page - 9

--------------------------------------------------------------------------------

 
 
 
     3.4 Deliveries of Purchaser. At the Closing, Purchaser will deliver (or
cause to be delivered) to Seller each of the following items:
 
 (a) Cash Payment. The Cash Payment, against delivery of the items specified in
Section 3.3 and in accordance with Section 2.3;
 
(b) Officer’s Certificates. A certificate of Purchaser duly executed by an
authorized officer thereof certifying as to the fulfillment of each condition
specified in Sections 8.2(a) and 8.2(b) and dated as of the Closing Date;
 
(c) Corporate Authorizations. Copies of the resolutions of Purchaser, certified
by the Secretary or Assistant Secretary thereof as being correct and complete
and then in full force and effect, authorizing the execution of this Agreement
and the Transaction Documents; and
 
(d) Miscellaneous. Any and all other documents, instruments, or agreements
contemplated by this Agreement or as are necessary or appropriate or reasonably
requested by Seller to fully consummate the Contemplated Transactions, in each
case in form and substance reasonably satisfactory to Seller, duly executed, and
dated as of the Closing Date.
 
     3.5 Delivery of Warrants by Purchaser. Following the Closing and prior to
June 30, 2012, Purchaser will, in accordance with Section 2.3, distribute
materials to allow certain current and former stockholders of ADGC and ADI to
subscribe for shares of common stock of purchaser.
 
     3.6 Survival of Representations, Warranties and Covenants. All
representations, warranties and covenants of the Parties set forth in this
Agreement and the Transaction Documents shall survive the Closing.  Following
the Closing, Seller shall indemnify and defend the Purchaser against, and shall
hold the Purchaser harmless from, any loss, Claim, demand, Order, penalty, fine,
settlement payment, Liability, Tax, encumbrance, diminution in value, charge,
action, suit, proceeding, damage or expense (including any reasonable attorneys’
fees and expenses), whether or not involving a third-party claim (collectively,
“Losses”) incurred by the Purchaser resulting from or arising out of: (a) any
breach or inaccuracy of any representation and warranty made by Seller contained
in this Agreement; (b) any breach of, or failure of any Seller to perform, any
covenant or agreement made by Seller contained herein; (c) any Excluded Assets
or Retained Liabilities; (d) any Claim or proceeding by any current or former
ADGC shareholder arising out of, resulting from or in any way relating to the
Contemplated Transactions; and (e) any Claim of a third party to any Purchased
Assets.
 


 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
     As a material inducement to Purchaser to enter into this Agreement and
consummate the Contemplated Transactions, Seller represents and warrants to the
Purchaser that the statements contained in this Article IV are correct and
complete as of the date of this Agreement, and will be correct and complete as
of the Closing (unless any such representation or warranty speaks to an earlier
date, in which case the statements contained in such representation or warranty
will be correct and complete as of such date) as though made then and as though
the Closing were substituted for the date of this Agreement throughout this
Article IV:
 
 
 
Page - 10

--------------------------------------------------------------------------------

 
 
     4.1 Organization.
 
                                (a) Apollo Diamond Gemstone Corporation is a
corporation, duly organized, validly existing, and in good standing under the
Laws of the State of Delaware.
 
                                (b) Seller is duly qualified or licensed to
conduct its business as a foreign entity and is in good standing under the Laws
of each jurisdiction where such qualification or license is required, except
where the failure to be so qualified as would not, individually or in the
aggregate, have a Material Adverse Effect.
 
     4.2 Power and Authority.
 
(a) Seller has the requisite corporate power and authority necessary to own,
lease, or operate its properties and assets and carry on its business as
presently conducted.
 
(b) Seller has the requisite corporate power and authority to execute and
deliver this Agreement, the Transaction Documents and the other documents
contemplated hereby, to perform its obligations hereunder and thereunder, and to
consummate the Contemplated Transactions.
 
     4.3 Authorization. Seller has taken all corporate actions, including Board
of Director and shareholder approvals, necessary to authorize the execution and
delivery of this Agreement, the Transaction Documents and the other documents
contemplated hereby to which such Seller is a party, the performance of such
Seller’s obligations hereunder and thereunder, and the consummation of the
Contemplated Transactions. This Agreement, the Transaction Documents, and the
other documents contemplated hereby has been duly authorized, approved,
executed, and delivered by Seller.  This Agreement constitutes and, as of the
Closing, the Transaction Documents and the other documents required to be
executed and delivered by Seller at the Closing will each constitute, a valid
and legally binding obligation of Seller and, assuming the due authorization,
execution, and delivery thereof by the other parties hereto and thereto,
enforceable against Seller in accordance with its terms and conditions.
 
     4.4
Noncontravention.                                                      Neither
the execution and delivery by Seller of this Agreement, the Transaction
Documents or any other documents contemplated hereby, nor the performance by
Seller of its obligations hereunder or thereunder, nor the consummation by
Seller of the Contemplated Transactions, will (a) violate any provision of the
Organizational Documents of Seller, (b) violate any Permit, Law, Order, or other
restriction of any Governmental Authority to which Seller or any of the
Purchased Assets is subject or bound, (c) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel or require any notice
under, or result in the creation of any Lien upon any of the Purchased Assets
under any Contract to which Seller is a party or by which Seller or any of the
Purchased Assets is subject or bound, or (d) require Seller to give any notice
to, make any filing with, or obtain any Consent of any Governmental Authority or
other third party, in each case in clauses (c) and (d) except as would not,
individually or in the aggregate, have a Material Adverse Effect.
 
     4.5 Assets. Seller owns good and marketable title, free and clear of all
Liens other than Permitted Encumbrances, to all of the Purchased Assets.
Immediately after the Closing, Purchaser shall have good and marketable title to
all of the Purchased Assets, free and clear of all Liens.  The Purchased Assets
have been maintained in accordance with past practice, are in sufficient
operating condition and repair (subject to normal wear and tear) suitable for
the purposes for which they are presently or were most recently used in the
Business.  The Purchased Assets include all tangible and intangible property and
assets necessary for the conduct of the Business after the Closing in the same
manner as the Business was conducted by Seller.
 
 
 
Page - 11

--------------------------------------------------------------------------------

 
 
 
     4.6 Absence of Undisclosed Liabilities. Seller does not have, and as of the
Closing, will not have, any obligation or Liability (in any case, whether known
or unknown, asserted or unasserted, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated or due or to become due).
 
     4.7 Legal Compliance.  The Business is in material compliance with all Laws
applicable to the Business or any of the Purchased Assets.  No Proceeding or
Claim has been received by Seller or filed, commenced or, to the Knowledge of
Seller, threatened against Seller, in each case with respect to the Business and
the Purchased Assets, alleging a violation of or liability or potential
responsibility under any law.
 
     4.8 Litigation; Proceedings. There are no material Proceedings or Claims
pending or, to Seller’s Knowledge threatened, against or affecting Seller and
relating to the Business or the Purchased Assets, or to which the Purchased
Assets may be bound or affected, at Law or in equity, or before or by any
Governmental Authority; Seller is not subject to any Order with respect to the
Business or the Purchased Assets.
 
     4.9 Tax Matters. (a) Seller has timely filed (or joined in the filing of)
all Tax Returns required by applicable Law to be filed by Seller (taking into
account any extensions of time within which to file); (b) all such Tax Returns
were true, correct and complete in all respects; all Taxes owing by Seller
(whether or not shown on any Tax Return) have been paid; (c) there is no
Proceeding or Claim concerning any Seller Taxes either claimed or raised by any
Tax authority in writing; (d) no written Claim has been made by any Tax
authority in a jurisdiction where Seller does not currently file a Tax Return
that it is or may be subject to any Tax by such jurisdiction, nor has any such
assertion been threatened or proposed in writing; (e) Seller does not have any
outstanding request for any extension of time within which to pay Taxes or file
any Tax Returns; (f) there are no outstanding waivers or extensions of any
applicable statute of limitations for the assessment or collection of any Taxes;
(g) Seller is not a “foreign person” within the meaning of Section 1445 of the
Code; (h) Seller is not a party to, or bound by, any Tax allocation, Tax
indemnity, Tax sharing, or similar agreement or arrangement that imposes or
could impose liability on Seller for the Taxes of another Person (other than any
other Seller); (i) Seller does not have any material liability for the Taxes of
another Person, consolidated group or combined group under Treasury
Regulation Section 1.1502-6 or any similar provision of applicable Law,
including as a transferee or successor, (j) Seller has withheld and paid all
material Taxes required to be withheld by Seller in connection with any amounts
paid or owing to any employee, creditor, independent contractor or other third
party; and (k) no material liens for Taxes exist with respect to Seller’
assets.  Seller has not relied on Purchaser for any Tax, or accounting or legal,
advice or analysis.
 
     4.10 Absence of Certain Developments.  Prior to the date hereof:
 
(a) Seller has not sold, leased, transferred or assigned any of their assets,
tangible or intangible, other than in the Ordinary Course of Business;
 
 
 
Page - 12

--------------------------------------------------------------------------------

 
 
 
(b) Seller has not entered into any Contract outside the Ordinary Course of
Business, except for Contracts entered into in connection with Seller’ strategic
sale or restructuring process (excluding contingent sales agreements);
 
(c) Seller has not accelerated, terminated, modified or canceled any material
Contract to which any Seller is a party or by which any Seller is bound and, to
Seller’ the Knowledge, no party intends to take any such action;
 
(d) Seller has not suffered or imposed any Lien (other than any Permitted
Encumbrances) upon any of its assets, tangible or intangible;
 
(e) Seller has not canceled, compromised, waived, or released any right or Claim
outside the Ordinary Course of Business;
 
(f) Seller has not experienced any material damage, destruction, or loss
(whether or not covered by insurance) to their properties or the Purchased
Assets;
 
(g) To Seller’s Knowledge, there has not been any other occurrence, event,
incident, action, failure to act or transaction outside the Ordinary Course of
Business involving the Business or the Purchased Assets; and
 
(h) Seller has not committed to do any of the foregoing.
 
     4.11  Contracts. Seller is not a party to any Contract or other agreement
affecting the Purchased Assets or their use in the Business or that would be
useful to the Purchaser in the conduct of the Business.
 
     4.12  Customers and Suppliers.  No material supplier of Seller has
indicated that it shall stop, or materially decrease the rate of, supplying,
products to Seller for the Business.
 
     4.13  Accounts Receivable.  Seller has no accounts receivable as of the
date hereof.
 
     4.14 Broker Fees. Seller is solely liable for any and all fees,
commissions, or other compensations to any broker, finder, or agent retained by
any Seller, if any, with respect to the Contemplated Transactions.
 
     4.15 No Preferential Purchase Rights There are no preferential purchase
rights, options or other similar rights in any Person, not a party to this
Agreement, to purchase or acquire any interest in the Purchased Assets, in whole
or in part.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
     As a material inducement to Seller to enter into this Agreement and to
consummate the Contemplated Transactions, Purchaser represents and warrants to
Seller that the statements contained in this Article V are correct and complete
as of the date of this Agreement, and will be correct and complete as of the
Closing Date (unless any such representation or warranty speaks to an earlier
date in which case, the statements contained in such representation or warranty
will be correct and complete as of such date) as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
Article V:
 
     5.1 Organization.
 
(a) Scio Diamond Technology Corporation is a corporation duly incorporated,
validly existing, and in good standing under the Laws of the State of Nevada.
 
 
 
Page - 13

--------------------------------------------------------------------------------

 
 
 
(b) Purchaser is duly qualified or licensed to conduct its business as a foreign
entity and is in good standing under the Laws of each jurisdiction where such
qualification or license is required, except where the failure to be so
qualified would not individually or in the aggregate have a material adverse
effect on the ability of Purchaser to perform their obligations under this
Agreement or the Transaction Documents or to consummate the Contemplated
Transactions.
 
     5.2 Power and Authority.
 
(a) Purchaser has the requisite corporate power and authority necessary to own,
lease, or operate its properties and assets and carry on its business as
presently conducted.
 
(b) Purchaser has the requisite corporate power and authority to execute and
deliver this Agreement, the Transaction Documents and the other documents
contemplated hereby, to perform its obligations hereunder and thereunder, and to
consummate the Contemplated Transactions.
 
     5.3 Authorization. Purchaser has taken all corporate actions necessary to
authorize the execution and delivery of this Agreement, the Transaction
Documents and the other documents contemplated hereby, the performance of
Purchaser’s obligations hereunder and thereunder, and the consummation of the
Contemplated Transactions. This Agreement, the Transaction Documents and the
other documents contemplated hereby have been duly authorized, approved,
executed, and delivered by such Purchaser.  This Agreement constitutes and, as
of the Closing, the Transaction Documents and other documents required to be
executed and delivered by Purchaser at the Closing will each constitute, a valid
and legally binding obligation of Purchaser and, assuming the due authorization,
execution, and delivery thereof by the other parties hereto and thereto,
enforceable against such Purchaser in accordance with its terms and conditions.
 
 
     5.4 Noncontravention. Neither the execution and delivery by Purchaser of
this Agreement, the Transaction Documents or any other documents contemplated
hereby, nor the performance by Purchaser of its obligations hereunder or
thereunder, nor the consummation by Purchaser of the Contemplated Transactions,
will (a) violate any provision of the Organizational Documents of Purchaser or,
to the Knowledge and belief of Purchaser, any Law, Order, or other restriction
of any Governmental Authority to which Purchaser or its assets are subject or
bound, (b) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice under any material Contract
or material Lien to which any Purchaser is a party or by which Purchaser or its
assets is subject or bound, in each case in all of the clauses above except as
would not, individually or in the aggregate, materially adversely affect the
ability of Purchaser to consummate the Contemplated Transactions or perform its
obligations under this Agreement.
 
     5.5 Consents.  To the Knowledge and belief of Purchaser, no Consent of any
Governmental Authority is required by Purchaser in connection with the
execution, delivery, and performance of this Agreement by Purchaser and the
consummation of the Contemplated Transactions by Purchaser.
 
     5.6 Financing.  Subject to the conditions set forth in Article
VIII, Purchaser will have at the Closing sufficient funds to timely and fully
pay the Cash Payment (in accordance with Section 2.3) and consummate the
Contemplated Transactions in accordance with the terms hereof.
 
 
 
Page - 14

--------------------------------------------------------------------------------

 
 
 
     5.7 Litigation. As of the date of this Agreement, there is no Claim,
Proceeding or Order pending or, to the Knowledge of Purchaser, threatened
against Purchaser, or to which Purchaser is otherwise a party relating to this
Agreement or the Contemplated Transactions that would have a material adverse
effect on the ability of Purchaser to perform its obligations under this
Agreement or the Transaction Documents or to consummate the Contemplated
Transactions.
 
     5.8  No Material Adverse Change.  There has not been any amendment to the
Organizational Documents of Purchaser.
 
     5.9 Broker Fees. Purchaser is solely liable for any and all Liability to
pay any fees, commissions, or other compensations to any broker, finder, or
agent retained by any Purchaser with respect to the Contemplated Transactions.  
 
     5.10 “AS IS, WHERE IS.” Except as specifically set forth in this Agreement
or the Transaction Documents, Purchaser explicitly acknowledges that Seller
makes no representations or warranties, express or implied, with respect to the
Purchased Assets or the Business and that Purchaser takes the Purchased Assets
“as is, where is.”  Purchaser acknowledges that it has conducted its own due
diligence and has made such investigations as it has deemed appropriate and such
other inquiries as it has deemed necessary or desirable to satisfy itself as to
the condition, operations, and prospects of the Purchased Assets and the
Business.
 
ARTICLE VI
 
PRE-CLOSING COVENANTS
 
     The Parties agree as follows with respect to the Interim Period:
 
     6.1 General. Each Party agrees to use all commercially reasonable efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper, or advisable under applicable Law or otherwise to
consummate, make effective, and comply with all of the terms of this Agreement
and the Contemplated Transactions, including (a) providing all information and
making all filings necessary in connection herewith and therewith, and
(b) satisfying, but not waiving, the conditions precedent set forth in
Article VIII.
 
     6.2 Notices and Consents. As promptly as practicable following the date
hereof, each Party will give any notices to, make any filings with, and use all
commercially reasonable efforts to obtain the Consents of third parties and
Governmental Authorities required to consummate, make effective, and comply with
all of the terms of this Agreement and the Contemplated Transactions, and will
use all commercially reasonable efforts to agree jointly on a method to overcome
any objections by any third party or Governmental Authority to this Agreement or
the Contemplated Transactions.  Subject to applicable Law, the Parties shall
cooperate with each other in exchanging information and assistance in connection
with obtaining any Consents of third parties and Governmental Authorities and
shall promptly provide to the other Parties or their representatives copies of
all filings made with any third party or Governmental Authority with respect to
this Agreement or the Contemplated Transactions.  
 
     6.3 Preservation of Purchased Assets and Business. Seller shall use
commercially reasonable efforts to (a) preserve the Purchased Assets
substantially intact, and (b) maintain the Purchased Assets in good working
order and condition, normal wear excepted.  Without limiting the generality of
the foregoing, from the date hereof through the Closing Date, Seller shall not,
without the prior written consent of Purchaser, take any of the following
actions:
 
 
 
Page - 15

--------------------------------------------------------------------------------

 
 
 
(i) Take any action or omit to take any action, the taking or omission of which,
could reasonably be expected to have a Material Adverse Effect or to Seller’s
Knowledge violate in any material respect this Agreement;
 
(ii) Enter into any Contract that would restrict or impair in any material way
the Purchased Assets;
 
(iii) Sell, transfer or otherwise dispose of or cause a Lien to exist on the
Purchased Assets; or
 
(iv) Authorize or enter into an agreement to do any of the foregoing.
 
     6.4 Public Announcement. Seller and Purchaser shall consult with and
provide each other the opportunity to review and comment upon any press release
or other public statement, if any, prior to the issuance of such press release
or other public statement relating to this Agreement or the Contemplated
Transactions, and shall coordinate the timing of any such press release or other
public statement; provided that the Purchaser may make any filings that it deems
to be required by or advisable under applicable securities law and may make any
disclosures that it deems to be necessary or advisable in connection therewith.
 
     6.5 Notices of Certain Events. Seller shall promptly notify Purchaser of:
 
(a) Any written communication or written notice from any Person alleging that
the consent of such Person is or may be required in connection with the
consummation of the Transactions;
 
(b) Any material written communication from any Governmental Authority in
connection with or relating to the Transactions; and
 
(c) Any Material Adverse Effect on the Purchased Assets.      
 
ARTICLE VII
 
TAX MATTERS
 
     7.1 Purchase Consideration Allocation. Seller and Purchaser shall negotiate
in good faith prior to the Closing to agree upon an allocation of the Cash
Payment among the Purchased Assets (the “Purchase Consideration Allocation”). In
the event the Parties are unable to finalize the Purchase Consideration
Allocation prior to the Closing then the Parties shall attempt to finalize the
Purchase Consideration Allocation within sixty (60) days after the Closing Date,
provided, however, the Parties shall not be obligated to reach an agreement. If
an agreement is reached, the Parties shall treat and report (and, if necessary,
to cause each of their respective Affiliates to so treat and report) the sale
and purchase of the Purchased Assets for all federal, state and local Tax
purposes in a manner consistent with the agreed Purchase Consideration
Allocation and shall not take any position on their respective Tax Returns that
is inconsistent with such Purchase Consideration Allocation. Without limiting
the generality of the preceding sentence, the Purchase Consideration Allocation
will be reflected in Form 8594 that will be filed by Seller and Purchaser in
accordance with Section 1060 of the Code and in any other filings under the
Code. The Parties recognize that the Purchase Consideration Allocation shall not
include Purchaser’s acquisition expenses and that Purchaser will allocate such
expenses appropriately.
 
     7.2 Tax Allocation. For any ad valorem or similar property Taxes where the
applicable Tax period begins before the Closing Date and ends after the Closing
Date (the “Straddle Period”), such Taxes shall be allocated between the
pre-Closing and post-Closing portion of the Straddle Period as described herein.
The amount of such Taxes for the Straddle Period allocated to the portion of the
period ending on the Closing Date shall be the total of such Taxes for the
entire Straddle Period multiplied by a fraction, the numerator of which is the
number of days from the beginning of such Straddle Period to and including the
Closing Date and the denominator of which is the total number of days in the
entire Straddle Period. The balance of such taxes shall be allocated to the
portion of the Straddle Period beginning after the Closing Date.
 
 
 
Page - 16

--------------------------------------------------------------------------------

 
 
 
ARTICLE VIII
 
CONDITIONS TO CLOSING
 
     8.1 Conditions Precedent to Obligation of Purchaser. The obligations of
Purchaser to consummate the Contemplated Transactions and take any other action
required to be taken by Purchaser at the Closing or thereafter are subject to
the satisfaction, at or prior to the Closing, of each of the following
conditions, any of which may be waived in writing by Purchaser in whole or in
part:
 
(a) Accuracy of Representations and Warranties. The representations and
warranties of Seller set forth in this Agreement shall have been and be true and
correct in all respects (it being understood that, for purposes of determining
the accuracy of such representations and warranties, all materiality
qualifications contained in such representations and warranties shall be
disregarded) as of the date hereof and as of the Closing Date, as though made on
and as of the Closing Date (except to the extent representations and warranties
speak as of a specified date, which representation and warranties shall have
been true and correct as of such date), except for failures that would not,
individually or in the aggregate, have a material adverse effect on the
Purchased Assets, Business, or the ability of Seller, in each case taken as a
whole, to perform their obligations under this Agreement or consummate the
Contemplated Transactions.
 
(b) Compliance with Obligations. Seller must have performed and complied with
all of its covenants and obligations required by this Agreement to be performed
or complied with at or prior to the Closing in all material respects.
 
(c) No Legal Proceedings. There shall be no Claim, Proceeding, or Order pending
against Seller (excluding such by or at the direction of Purchaser or any
Affiliates thereof) or against Purchaser (excluding such by or at the direction
of Seller or any Affiliates thereof) by or before any Governmental Authority, or
threatened, that would reasonably be expected to have the effect of or seek to
challenge, restrain, prohibit, invalidate, interfere with, or collect Damages
arising out of, the Contemplated Transactions.
 
(d) Consents.  Seller’s stockholders shall approve this Agreement and the
Contemplated Transactions pursuant to Seller’s corporate governance and
organizational documents requirements.
 
(e) Financing of Purchaser.  Prior to Closing, Purchaser shall have procured
funding to make the Cash Payment set forth in Section 2.3 that is necessary in
connection with the consummation of the Contemplated Transactions.
 
(f)  Closing Deliveries. Purchaser shall have delivered, or caused to be
delivered, at the Closing each item described in Section 3.3.
 
     8.2 Conditions Precedent to Obligations of Seller. The obligation of Seller
to consummate the Contemplated Transactions and take any other action required
to be taken by Seller at the Closing or thereafter is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions,
any of which may be waived by Seller in whole or in part:
 
 
 
Page - 17

--------------------------------------------------------------------------------

 
 
 
(a) Accuracy of Representations and Warranties. The representations and
warranties of Purchaser set forth in this Agreement shall have been and be true
and correct in all respects (it being understood that, for purposes of
determining the accuracy of such representations and warranties, all materiality
qualifications contained in such representations and warranties shall be
disregarded) as of the date hereof and as of the Closing Date, as though made on
and as of the Closing Date (except to the extent representations and warranties
that speak as of a specified date, such representation and warranties shall have
been true and correct as of such date), except for failures that would not,
individually or in the aggregate, have a material adverse effect on the ability
of Purchaser to perform their respective obligations under this Agreement or
consummate the Contemplated Transactions.
 
(b) Compliance with Obligations. Purchaser must have performed and complied with
all of their respective covenants and obligations required by this Agreement to
be performed or complied with at or prior to the Closing in all material
respects.
 
(c) No Legal Proceedings. There shall be no Claim, Proceeding, or Order pending
against any Purchaser (excluding such by or at the direction of Seller) by or
before any Governmental Authority that may have the effect of or seek to
challenge, restrain, prohibit, invalidate, interfere with, or collect Damages
arising out of, the Contemplated Transactions.
 
(d) Closing Deliveries. Purchaser shall have delivered, or caused to be
delivered, at the Closing each item described in Section 3.4.
 
ARTICLE IX
TERMINATION
 
     9.1 Termination of Agreement. The Parties may terminate this Agreement as
provided below:
 
(a) Mutual Consent. Purchaser and Seller may terminate this Agreement as to all
Parties by mutual written consent at any time prior to the Closing by written
instrument authorized by the respective Boards of Directors of Seller and
Purchaser.
 
(b) By Purchaser. Purchaser may terminate this Agreement by giving written
notice to Seller at any time prior to the Closing in the event that Seller has
breached any representation, warranty, or covenant contained in this Agreement
to such an extent that the conditions set forth in Section 8.2 shall not have
been satisfied, or cannot be satisfied by May 31, 2012 (the “Termination Date”);
provided, that Purchaser shall have provided written notification to Seller of
such breach and the breach shall have continued without cure for a period of ten
(10) days after delivery of the notice of such breach. At its sole and absolute
discretion, Purchaser has the right to waive termination or agree to extend any
deadlines under this Section 9.1(b).
 
(c) By Seller. Seller may terminate this Agreement by giving written notice to
Purchaser at any time prior to the Closing in the event that Purchaser has
breached any representation, warranty, or covenant contained in this Agreement
to such an extent that the conditions set forth in Sections 8.1 shall not have
been satisfied, or cannot be satisfied by the Termination Date; provided, that
Seller shall have provided written notification to Purchaser of such breach and
the breach shall have continued without cure for a period of ten (10) days after
delivery of the notice of breach.
 
(d) By Either Party. Seller or Purchaser may terminate this Agreement by giving
written notice to the other Party if (i) any court of competent jurisdiction or
any other Governmental Authority in a suit instituted by a third party or a
Governmental Authority shall have issued an Order or shall have taken any other
action prior to the Termination Date permanently enjoining, restraining, or
otherwise prohibiting the Contemplated Transactions or a material portion
thereof, or (ii) the Closing has not occurred by the Termination Date, provided,
that the Party electing to terminate shall not have caused such failure to close
by breaching this Agreement.
 
 
 
Page - 18

--------------------------------------------------------------------------------

 
 
 
     9.2 Effect of Termination.
 
(a) If either Party terminates this Agreement pursuant to Section 9.1, all
rights and obligations of the Parties under this Agreement shall terminate;
provided, that the rights and obligations of the Parties under this Section 9.2
(Effect of Termination), any provisions regarding the interpretation or
enforcement of this Agreement, and Article X (Miscellaneous) will survive any
such termination.
 
(b) Notwithstanding any other provision of this Agreement, in no event shall
Seller be entitled to recover any out-of-pocket fee or expenses or any Damages
caused by any breach by Purchaser of this Agreement.
 
ARTICLE X
 
MISCELLANEOUS
 
     10.1 Waiver. Any term or provision of this Agreement may be waived in
writing at any time by the Party which is entitled to the benefits thereof. The
failure of either Party at any time or times to require performance of any
provision hereof shall in no manner affect such Party’s right at a later time to
enforce the same. No waiver by any Party of a condition or of the breach of any
term, covenant, representation or warranty contained in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be or
construed as a further or continuing waiver of any such condition or breach or a
waiver of any other condition or of the breach of any other term, covenant,
representation, or warranty of this Agreement.
 
     10.2 Notices. All notices, requests, demands, Claims, Consents, or other
communications required or authorized hereunder shall be in writing and shall be
deemed to have been duly given by the applicable Party if personally delivered,
sent by facsimile with receipt acknowledged, sent by a recognized commercial
overnight delivery service which guarantees next Business Day delivery, sent by
U.S. registered or certified mail return receipt requested and postage prepaid,
or otherwise actually received by the other Party at the address of the intended
recipient set forth below:

                   
     If to Seller:
 
Apollo Diamond Gemstone
       
Corporation 
 
P.O. Box 670
       
Framingham, MA 01704
       
Attention: Robert C. Linares
Chairman
       
Fax: 508-429-2925
                   
     If to Purchaser:
 
Scio Diamond Technology Corporation
           
411 University Ridge, Suite D
Greenville, SC 29601
Attention: Joseph D. Lancia
Chief Executive Officer
       
Fax: 864-458-7940

 
 
 
Page - 19

--------------------------------------------------------------------------------

 
 
 
All such notices and communications shall be deemed to have been received if
personally delivered, at the time delivered by hand; if mailed, three
(3) Business Days after being deposited in the mail; if faxed, upon confirmation
of receipt if the confirmation is between 9:00 a.m. and 5:00 p.m. local time of
the recipient on a Business Day, otherwise on the first Business Day following
confirmation of receipt; and, if sent by overnight air courier, on the next
Business Day after timely delivery to the courier.
 
Either Party may change the address to which notices, requests, Claims,
Consents, and other communications hereunder are to be delivered by giving the
other Party prior written notice thereof in the manner herein set forth in this
Section 10.2.
 
10.3 Further Assurances. Each of the Parties hereby agrees that after Closing it
will execute and deliver such additional documents and will use commercially
reasonable efforts to take or cause to be taken such further action as may be
necessary or desirable, or as the other Party may reasonably request, to close
and make effective the Contemplated Transactions. After the Closing, each Party,
at the request of the other Party, and without additional consideration, shall
execute and deliver, from time to time, such additional documents of conveyance
and transfer as may be necessary to accomplish the orderly transfer of the
Purchased Assets and Business to Purchaser in the manner contemplated in this
Agreement.
 
     10.4 Expenses. Except as otherwise expressly provided in this Agreement,
each of the Parties shall pay all costs and expenses incurred or to be incurred
by it and its advisors and representatives in connection with any negotiations
respecting this Agreement and Contemplated Transactions, including preparation
of documents, obtaining any necessary regulatory approvals, and the consummation
of the other transactions contemplated hereby.
 
     10.5 Successors and Assigns. This Agreement, and all rights and powers
granted hereby, will bind and inure to the benefit of the Parties and their
respective successors and permitted assigns.
 
     10.6 Third Party Beneficiaries. This Agreement and any agreement contained,
expressed, or implied herein, shall not confer any rights or remedies upon any
Person other than the Parties and their respective successors and permitted
assigns.
 
     10.7 Time of the Essence. Time is of the essence in the performance of all
covenants and obligations under this Agreement.
 
     10.8 Assignment. Neither this Agreement nor any Party’s rights, interests,
or liabilities hereunder may be assigned, transferred, conveyed, or pledged by
operation of law or otherwise; provided, that Purchaser may transfer and assign
prior to the Closing all or any portion of its rights and liabilities pursuant
to this Agreement to an Affiliate thereof but Purchaser shall not be relieved of
their obligations hereunder as a result of such assignment.
 
     10.9 Governing Law; Venue. THIS AGREEMENT, THE TRANSACTION DOCUMENTS, AND
THE LEGAL RELATIONS BETWEEN THE PARTIES WITH RESPECT TO THIS AGREEMENT, SHALL BE
GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF SOUTH
CAROLINA WITHOUT REGARD TO RULES CONCERNING CONFLICTS OF LAWS. Purchaser and
Seller agree that the Courts of the State of South Carolina shall have exclusive
jurisdiction over all disputes and other matters relating to (a) the
interpretation and enforcement of this Agreement or any ancillary document
executed pursuant hereto, and (b) the Purchased Assets, and Seller expressly
consents to and agrees not to contest such exclusive jurisdiction. The Parties
waive, to the fullest extent permitted by applicable Law, any objection which
they may now or hereafter have to the bringing of any such Claim or Proceeding
in such jurisdiction.
 
 
 
Page - 20

--------------------------------------------------------------------------------

 
 
 
     10.10 Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  
 
     10.11 Entire Agreement; Amendment. This Agreement (including any documents
referred to in this Agreement) constitutes the entire agreement between the
Parties with respect to the Contemplated Transactions and supersedes any prior
understandings, negotiations, statements, discussions, correspondence, offers,
agreements, or representations by the Parties, written or oral, relating in any
way to the subject matter of this Agreement and the Contemplated Transactions.
No modification, amendment, or supplement of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Parties.
Without limiting the generality of the preceding sentence, no conditions, usage
of trade, course of dealing or performance, understanding or agreement
purporting to modify, vary, explain or supplement the terms or conditions of
this Agreement will be binding unless hereafter made in writing and signed by
the Party to be bound, and no modification will be effected by the
acknowledgment or acceptance of documents containing terms or conditions at
variance with or in addition to those set forth in this Agreement, except as
otherwise specifically agreed to by the Parties in writing.
 
     10.12 Counterparts. This Agreement may be executed by Purchaser and Seller
in one or more counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute one and the same
instrument. A facsimile or other electronic transmission of a signed copy of
this Agreement shall be effective as a valid and binding agreement between the
Parties for all purposes.
 
     10.13 Certain Limitations. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT (OR ANY OTHER AGREEMENT RELATED HERETO) TO THE CONTRARY, IN NO EVENT
SHALL ANY PARTY BE LIABLE (OR ENTITLED TO RECOVER) UNDER, OR IN RESPECT OF, THIS
AGREEMENT FOR EXEMPLARY, SPECIAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES.
 
 
  10.14 Noncompetition and Nonsolicitation.  Until the date that is three (3)
years after the Closing Date, the Company will not, directly or indirectly, for
any reason, for its own benefit, or for the benefit of or together with any
other Person, directly or indirectly: (a)solicit any employee, manager,
director, consultant, representative or advisor of the Purchaser to terminate
that Person’s engagement or relationship with the Purchaser; (b)solicit any of
the customers or suppliers (each as defined below) to terminate their business
relationship with the Purchaser;  (c) divert any or all of any customers’ or
suppliers’ business from the Purchaser; or (d) engage in directly, or own,
operate, control, finance, manage, advise, be employed or engaged by, perform
any services for, or invest in (other than holding less than two percent (2%) of
the outstanding equity securities of a Person having securities that are listed
for trading on a national securities exchange) any business engaged in the
Restricted Business anywhere in the United States, with the parties
acknowledging that the Purchaser is actively seeking to engage in the Restricted
Business throughout and beyond all parts of the United States.   “Restricted
Business” means the business of manufacturing and marketing laboratory-created
gemstone diamonds or industrial use diamonds.  The covenants in Section 10.14
are severable and separate, and the unenforceability of any specific covenant in
this Section 10.14 is not intended by either party to, and shall not, affect the
provisions of any other covenant in this Section 10.14.  If any court of
competent jurisdiction shall determine that the scope, time, or territorial
restrictions set forth in Section 10.14 are unreasonable as applied to any
party, the parties acknowledge their mutual intention and agreement that those
restrictions shall be enforced to the fullest extent the court deems reasonable,
and thereby shall be reformed to that extent.
 


 
[Signature Page Follows]
 
 
 
 
Page - 21

--------------------------------------------------------------------------------

 



 
      IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date and year first above written.
 




APOLLO DIAMOND GEMSTONE CORPORATION
 


 
  /s/ Robert C.
Linares                                                                           
By:           Robert C. Linares
Its:           Chairman




SCIO DIAMOND TECHNOLOGY CORPORATION




  /s/ Joseph D. Lancia
     By:           Joseph D. Lancia
                    Its:           Chief Executive Officer
 
 
 
 
Page - 22

--------------------------------------------------------------------------------

 

Exhibit 3.3(b)

 
MASTER BILL OF SALE
 


THIS MASTER BILL OF SALE AREEMENT (the “Bill of Sale”) is made this 31st day of
May, 2012, by and between APOLLO DIAMOND GEMSTONE CORPORATION, a corporation
duly organized under the laws of the State of Delaware (“Seller”), and SCIO
DIAMOND TECHNOLOGY CORPORATION, a corporation duly organized under the laws of
the State of Nevada (“Purchaser”).  Seller and Purchaser may be referred to in
this Bill of Sale collectively as the “Parties” and individually and a
“Party.”  Capitalized terms used herein without definition shall have the
meaning ascribed thereto in that certain Asset Purchase Agreement (defined
below).
 
WITNESSETH
 
WHEREAS, Seller and Purchaser are parties to that certain Asset Purchase
Agreement dated as of May 31, 2012 (the “Asset Purchase Agreement”), pursuant to
which, among other things, Seller agreed to sell and transfer, and Purchaser
agreed to purchase and accept, certain of the assets of Seller; and
 
WHEREAS, it is a condition to the Closing of the Asset Purchase Agreement that
Seller enters into this Bill of Sale to sell to Purchaser the Transferred Assets
(defined below).
 
NOW THEREFORE, in consideration of the payment by Purchaser of the Cash Payment
and in further consideration of the mutual covenants and agreements contained in
the Asset Purchase Agreement, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereby covenant and agree as follows:
 
1. Transferred Assets. For value received, the receipt and sufficiency of which
is hereby acknowledged, effective as of May 31, 2012, Seller hereby sells,
conveys, assigns, transfers and delivers to Purchaser, which hereby accepts,
all its right, title and interest and benefit in and to:
 
(a) Intellectual Property. Any and all patents and trade secrets owned and/or
developed by ADGC which were used or held for use in the Business;
 
(b) Equipment. All furniture, equipment, computers, computer equipment,
machinery, tools, hand tools, spare parts, test equipment, supplies, inventory,
office supplies, telephones, and all other tangible personal property of every
kind and description insofar as any of the foregoing relates to the operation of
the Business; and
 
(c)  Inventory.  All goods, items, parts, pieces or materials of every kind
necessary in the operation of the Business or produced by or in coordination
with the Business, whether diamond, metal or any other substance, wherever
located and whether currently in the possession of the Seller or any third
party.
 
(collectively, the “Transferred Assets”):
 
 
 
Exhibit 3.3(b) - Page - 1

--------------------------------------------------------------------------------

 
 
 
TO HAVE AND TO HOLD, all and singular, for its own use forever, the Transferred
Assets hereby sold, assigned, transferred, conveyed and delivered, or intended
so to be, unto Purchaser, its successors and assigns forever.
 
2. Excluded Assets. For the avoidance of doubt, Seller shall not be deemed to
have sold pursuant to this Bill of Sale any asset other than the Transferred
Assets.
 
3. Relationship with the Asset Purchase Agreement. This Bill of Sale is intended
to evidence the consummation of the transactions contemplated by the Asset
Purchase Agreement.  This Bill of Sale is made without representation or
warranty except as provided in and by the Asset Purchase Agreement.  This Bill
of Sale is in all respects subject to the provisions of the Asset Purchase
Agreement and is not intended to supersede, limit or qualify any provision of
the Asset Purchase Agreement, except that the Schedules attached hereto (if
any), shall take precedence over the schedules attached to the Asset Purchase
Agreement for purposes of this Bill of Sale.
 
4. Further Assurances. Each Party hereby agrees on demand to make, execute,
acknowledge and deliver any and all further documents and instruments, and to do
and cause to be done all such further acts, reasonably requested by the other
Party to evidence and/or in any manner to perfect the transfer and assignment to
Purchaser of the Transferred Assets contemplated hereby.  Subject to any
contrary provisions of the Asset Purchase Agreement, Purchaser is hereby granted
the irrevocable right and authority to collect for its own account all accounts
and notes receivable and other items included in the Transferred Assets and to
endorse with the name of Seller any checks received solely on account of any
such accounts and notes receivable or such other items.
 
5. Successors. This Bill of Sale shall inure to the benefit of and is binding
upon the respective successors and assigns of Seller and Purchaser.
 
6. Risk of Loss.  The risk of loss, injury, destruction or damage to any of the
Transferred Assets by fire or other casualty or occurrence shall remain with
Seller until transfer to Purchaser.
 
7. Taxes and Fees.  Seller agrees to indemnify and hold harmless Purchaser with
respect to any taxes, fees, commissions or other charges becoming due as a
result of this Bill of Sale, except any sales or use tax on the transfer of the
Transferred Assets to Purchaser or Purchaser’s subsequent use of the Transferred
Assets, which sales and use taxes are the responsibility of the Purchaser.
 
8. Indemnification. Assignor shall indemnify and hold harmless Assignee and its
affiliates, officers, directors, shareholders, employees, partners, agents and
representatives from and against any and all loss, liability, damage or expenses
which may be incurred by Assignee related to the Assigned Assets or due to any
claims of a third-party in connection with the Assigned Assets.
 
 
 
Exhibit 3.3(b) - Page - 2

--------------------------------------------------------------------------------

 
 
 
9. GOVERNING LAW.  THIS BILL OF SALE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE UNITED STATES OF AMERICA AND THE STATE OF SOUTH
CAROLINA, WITHOUT REGARD TO ITS CHOICE OF LAW PROVISIONS.  Any dispute or
controversy arising from this Bill of Sale shall be subject to Section 10.9 of
the Asset Purchase Agreement.
 
10. Modification.  This Bill of Sale shall not be modified or amended except by
an instrument in writing signed by authorized representatives of the Parties.
 
11. Time.  Time is of the essence related to this Bill of Sale.
 
12. Entire Bill of Sale.  Purchaser and Seller warrant that the terms and
conditions of this Bill of Sale were fully read and understood and that they
constitute the entire Bill of Sale between the Parties.
 
13. Unenforceability.  If any one or more provisions of this Bill of Sale shall
be found to be illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
 
14. Confidentiality.  The entire contents of this Bill of Sale shall remain
confidential between all Parties named in this Bill of Sale, except as required
by law.
 
15. Counterparts.  This Bill of Sale may be executed by facsimile or other
electronic transmission by the Parties in counterparts.  Following such
transmission, the parties agree that executed originals will be forwarded by
mail or by courier to the respective parties.
 
IN WITNESS WHEREOF, the parties hereto have caused this Bill of Sale to be
executed by their authorized representatives and effective as of the date first
written above.
 


APOLLO DIAMOND GEMSTONE CORPORATION




By:     /s/ Robert
Linares                                                          


Name: Robert Linares
 
Title: Chairman


SCIO DIAMOND TECHNOLOGY CORPORATION




By:    /s/ Joseph D.
Lancia                                                          


Name: Joseph D. Lancia
 
Title: Chief Executive Officer
 
 
 
Exhibit 3.3(b) - Page - 3

--------------------------------------------------------------------------------

 
 
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 


THIS ASSIGNMENT AND ASSUMPTION AREEMENT (the “Assignment”) is made this 31st day
of May 2012, by and between APOLLO DIAMOND GEMSTONE CORPORATION, a corporation
duly organized under the laws of the State of Delaware (“Assignor”), and SCIO
DIAMOND TECHNOLOGY CORPORATION, a corporation duly organized under the laws of
the State of Nevada (“Assignee”).  Assignor and Assignee may be referred to in
this Assignment collectively as the “Parties” and individually and a
“Party.”  Capitalized terms used herein without definition shall have the
meaning ascribed thereto in that certain Asset Purchase Agreement (defined
below).
 
WITNESSETH
 
WHEREAS, Assignor and Assignee are parties to that certain Asset Purchase
Agreement dated as of May 31, 2012 (the “Asset Purchase Agreement”), pursuant to
which, among other things, Assignor agreed to assign, and Assignee agreed to
assume, certain of the intangible assets and intellectual property of Assignor;
and
 
WHEREAS, it is a condition to the Closing of the Asset Purchase Agreement that
the Assignor enters into this Assignment to assign to Assignee the Assigned
Assets (defined below).
 
NOW THEREFORE, through mutual negotiation and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereby covenant and agree as follows:
 
1. Assignment. Assignor hereby assigns all of its rights, obligations, interests
and liabilities in any and all patents and trade secrets owned and/or developed
by ADGC which were used or held for use in the Business, including any Licensed
IP Rights of Assignor, to the Assignee (the “Assigned Assets”) pursuant to the
terms of the Asset Purchase Agreement and this Assignment.  As of the date of
this Assignment, Assignor shall have no further rights, obligations, interests
or liabilities of any kind whatsoever related to the Assigned Assets.
 
2. Assumption. For and in consideration of the assignments hereunder, Assignee
hereby assumes all of Assignor’s rights, obligations, interest and liabilities
related to the Assigned Assets to the same extent as though Assignee had been
the original owner of the Assigned Assets.
 
3. Fees. Any registration for the change of the registered owner of the Assigned
Assets shall be undertaken by Assignor and Assignor shall bear the registration
fees, or other applicable fees, incurred hereby.
 
4. Ownership. Assignor represents and warrants that Assignor has the exclusive
ownership of the Assigned Assets and no rights or equity of any third-party is
prejudiced due to the using of the Assigned Assets.  There is no litigation or
any other disputes arising from or relating to the Assigned Assets.
 
 
 
Exhibit 3.3(b) - Page - 4

--------------------------------------------------------------------------------

 
 
 
5. Indemnification. Assignor shall indemnify and hold harmless Assignee and its
affiliates, officers, directors, shareholders, employees, partners, agents and
representatives from and against any and all loss, liability, damage or expenses
which may be incurred by Assignee related to the Assigned Assets or due to any
claims of a third-party in connection with the Assigned Assets.
 
6. Dispute Resolution. This Assignment shall be governed by the laws of the
State of South Carolina.  Any dispute or controversy arising from this
Assignment shall be subject to Section 10.9 of the Asset Purchase Agreement.
 
7. Entire Assignment. This Assignment contains the entire understanding among
the Parties with respect to the matters covered herein and supersedes and
cancels any prior understanding with respect to the matter covered herein.
 
8. No Changes. No changes, alternations or modifications hereto shall be
effective unless made in writing and signed by all of the Parties.
 
9. Severability. Any provision of this Assignment which is invalid or
unenforceable shall be ineffective to the extent of such invalidity or
unenforceability, without affecting in any way the remaining provisions hereof
or rendering any other provision of this Assignment invalid or unenforceable.
 
10. Confidentiality.  The entire contents of this Assignment shall remain
confidential between all Parties named in this Assignment, except as required by
law.
 
11. Counterparts.  This Assignment may be executed by facsimile or other
electronic transmission by the Parties in counterparts.  Following such
transmission, the parties agree that executed originals will be forwarded by
mail or by courier to the respective parties.
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their authorized representatives and effective as of the date first
written above.
 
APOLLO DIAMOND GEMSTONE CORPORATION




By:    /s/ Robert
Linares                                                          
 
Name: Robert Linares
 
Title: Chairman


SCIO DIAMOND TECHNOLOGY CORPORATION




By:    /s/ Joseph D.
Lancia                                                          
 
Name: Joseph D. Lancia
 
Title: Chief Executive Officer
 


 
Exhibit 3.3(b) - Page - 5

--------------------------------------------------------------------------------

 

